DETAILED CORRESPONDENCE
This is the first office action regarding application number 16752791, filed 04/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, claims 1-5, in the reply filed on 01/27/2020 is acknowledged.
Claims 1-5 have been fully considered in examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuhata (JP 2018032557 A) (refer to enclosed translations for citations).
Regarding claim 1,
Mizuhata teaches a secondary battery [031] comprising: 
a honeycomb first electrode (Fig. 14, 13b; [0145]); 
a fluid second electrode ([042], "air electrode…oxygen gas"); 
and a solid electrolyte (Fig. 18, 16) having ionic conductivity and insulating the honeycomb first electrode from the fluid second electrode [0153];
wherein the secondary battery has a honeycomb structure (Fig. 14, 13b; [0145]) with a plurality of open-ended channels, and the fluid second electrode flows through the honeycomb structure (Fig. 14 and Fig.15, 13b; [0146]).  It is the examiner’s position that a secondary battery comprising honeycomb electrodes meets the limitation of a secondary battery with a honeycomb structure.  Additionally, examiner notes that, as cited above, Mizuhata teaches a square honeycomb structure which consistent with the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-5 rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata (JP 2018032557 A) as applied to claim 1 above, and further in view of Qian (US 20190386316 A1) and Xiao (US 20150263379 A1) (refer to enclosed translations for citations).
Regarding claim 2,
Mizuhata teaches the secondary battery in accordance to claim 1, wherein the honeycomb first electrode comprises: 
an anode active material (Fig. 16, 12; [059]);
wherein the fluid second electrode is a fluid cathode comprising: a fluid cathode active material ([042], "oxygen gas");
and cathode current collector covers (Fig. 18, 14; [083]);
wherein the cathode current collector covers contain the fluid cathode active material [041]; it is the examiner’s position that the air electrode contains air and covers the cathode current collector 14a.
Mizuhata fails to teach that the honeycomb first electrode is an anode and fails to teach an anode honeycomb current collector.  Qian teaches a honeycomb anode (Fig. 3a, 40; [0070]) which helps shorten the distance lithium ions have to move [0016].  Xiao teaches a honeycomb current collector (Fig. 1, 14; [0023], "any form that allows lithium ions to pass through the current collector…honeycomb").  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the honeycomb anode as taught by Qian and the honeycomb current collector as taught by Xiao with the secondary battery taught by Mizuhata in order to better facilitate the passage of lithium ions.
Regarding claim 3
Modified Mizuhata teaches the secondary battery in accordance to claim 2 (see elements of claim 2 above), wherein the secondary battery [031] is a lithium-ion secondary battery ([059], "lithium").
Regarding claim 4,
Modified Mizuhata teaches the secondary battery in accordance to claim 1 (see elements of claim 1 above), wherein the honeycomb first electrode is a honeycomb anode (see elements of claim 2 above) composed of an anode active material (see elements of claim 2 above), wherein the fluid second electrode is a fluid cathode comprising: a cathode substrate layer (Fig. 16, 14a; [031]); and a fluid cathode active material ([042], "oxygen gas"); it is the examiners position that the cathode current collector 14a behaves as a substrate layer for the cathode.  
Regarding claim 5,
The secondary battery in accordance to claim 4 (see elements of claim 4), wherein the secondary battery [031] is a lithium-oxygen battery (see elements of claim 2 and 3).
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1,
Applicant argues that Mizuhata does not disclose or suggest a battery with “two” electrodes. However, this is not persuasive, as the language in claim 1, specifically the term “comprising of”, is open ended and does not exclude additional, uncredited elements. The examiner notes that other claim language does not present the same issue; for example, the term “consisting of” excludes any element not specified in the claim.  See MPEP 2111.03.
Applicant argues that Mizuhata does not disclose or suggest a battery with “one” separator. However, this is not persuasive, because, similar to the discussion above, the language in claim 1, specifically the term “comprising of”, is open ended and does not exclude additional, uncredited elements. On the other hand, for example, the term “consisting of” excludes any element not specified in the claim.  See MPEP 2111.03.
Applicant argues that Mizuhata does not disclose or suggest a battery that has a honeycomb structure. However, this is not persuasive, as broadest reasonable interpretation of the term “wherein the battery has a honeycomb structure” only requires a single element within the battery to have a honeycomb structure.  The claim language, in its current form, lacks any requirement for the entire battery posses this structure.  
Applicant argues that Mizuhata does not disclose or suggest a honeycomb battery with a plurality of “open-ended” channels. However, this is not persuasive as broadest reasonable interpretation of the term “open-ended channels” only requires a single element within the battery have an open end, such as 13b.  The claim language, in its current form, lacks any requirement for the open-ended channels to extend across the length of the battery.  Similarly, the applicant argues that 13a obstructs the passage of the channel, however because the channel is not required to travel the length of the battery, this not persuasive.  Additionally, the examiner notes that  [086] states “The hole diameter (more specifically, the cross-sectional area of the hole) of the second member 13b is configured to be larger than the hole diameter (more specifically, the cross-sectional area of the hole) of the first member 13a”, such that there is a channel of variable size that at least exists through electrode 13.  The examiner notes that there is no element in the claim language that specifies the cross-sectional area of the channel remain constant.  However, the inclusion of the elements thereof would help to more closely capture the elements disclosed in the instant application.  
Applicant argues that Mizuhata does not disclose or suggest a battery wherein the fluid electrode flows through the honeycomb structure because it only diffuses, rather than flows, and does not do so horizontally. However, this is not persuasive, as diffusion is a type of flow, and the direction of flow is not specified in the claim language.  Further limiting the term “the fluid second electrode flows through the honeycomb structure” to state “the fluid second electrode flows through the entire length of the secondary battery via of the open-ended channels of the honeycomb structure” is an example of language that would more closely capture the claimed invention.
Regarding claim 2,
Applicant argues that the motivation to combine Qian and Xiao with Mizuhata is not clear because: 1) Qian’s negative electrode has a quadrangular shape, 2) Qian’s current collector positioning frustrates the combination with Xiao, 3) Xiao’s current collector is directed to benefit lithium movement through pores, rather than the whole anode, and 4) that the motivation of facilitating the passage of lithium ions differs from the motivation of the present invention, which relies on providing vast electrode surface areas within the honeycomb structure.
However, these arguments are not persuasive, because: 1) the multiple quadrangular shape electrodes form a honeycomb structure similar to the present invention, and both perform the same function of facilitating the passage of lithium ions by shortening the distance necessary to travel between electrodes; thus, it is unclear how the differences from Qian would prevent combination with Mizuhata when only the negative electrodes in this structure are included in the combination; 2) the current collector of Qian is not included in the combination rejection, as there is no mapping to this element, accordingly this element would not frustrate the combination with the exterior current collector of Xian, 3) while Xian may cite that the benefit for the motion of lithium ions is on a different scale, the motivation of both Xian and Qian is not required to the be the same, only that they each benefit Mizuhata, and 4) the motivations for the combination rejection are not required to be the same as the motivations for the elements of the instant application.
Applicant argues that the other claims should be allowable based off an allowable claim 1 and 2.  However, this is not persuasive as the rejections on claim 1 and 2 have been sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Katase (US 20120021280 A1). Katase teaches a honeycomb electrode/conductor structure in an alternative configuration and is thus relevant.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728